Mr. Justice Gabbebt
delivered the opinion of the court:
Respondent, by his answer, does not claim to be a licensed attorney, and admits that he caused his name to be published in the directory of the city of Denver as follows: “Erbaugh, Charles O., Attor-, ney, Solicitor of American and Foreign Patents.”
He also admits that he caused his name to be placed upon the door of his office and upon a window of his office followed by the word “Attorney,” but avers that on the door there further appears, following the word “Attorney,” “Solicitor of American and Foreign Patents,” and under the sign on his window the word “Patents.” He further admits the issuance and distribution of the cards bearing his name, under which appears the word “Attorney,” followed by “Patent Law and Counsel for Patent Causes,” and the use of letter-heads containing; the words as set out in the preceding statement. His counsel contend that from these admissions it appears he has employed the word “attorney” in a qualified and restricted sense, in that thereby he has only held himself out to the world as an attorney in matters pertaining to patents or pensions; and hence, it is argued, it thus appears that he has not sought, by the use of the word “attorney,” to convey the information that he was a person authorized by license of this court to practice before the courts of record of this state.
The word “attorney,” following the name of a person, when not qualified, is ordinarily understood to mean a member of the legal profession, and one who, as an attorney-at-law, is legally authorized to appear for and represent clients who are parties *488to causes in courts of record. — People ex rel. Hughes v. May, 3 Mich. 598; Clark v. Morse, 16 La. Rep. 575.
Webster’s definition of “attorney” is “A legal agent qualified to act for suitors and defendants in legal proceedings; an attorney-at-law. ’ ’ Such is the understanding of people generally. The publishers of the directory appear to have so understood it when they published respondent’s name in the list of attorneys of their own motion. The word “attorney,” as employed by respondent upon his signs, cards and letter-heads, and in the city directory in the manner we have indicated, would not convey to any person the information that he restricted his practice to cases before the patent and pension departments of the government; but, on the contrary, that he was a practicing lawyer in the ordinary acceptation of that term, by which members of that profession are designated, and that in addition to practicing law before the courts of record of this state, he gave attention to patent and pension cases. There is nothing in the arrangement of the words following his name upon his signs, cards and letterheads, or in the directory, or in the punctuation, to suggest that he was not an attorney-at-law. And so we must conclude, from respondent’s own admissions, that h© has violated tlie statute in question by advertising and holding himself out to the world as an attorney-at-law.
The fact that respondent has written and circulated letters wherein he states that he confines his practice exclusively .to patents, pensions and claims against the government, is no defense to the charge here made. As to persons receiving such letters, it might be said they would understand that he was not engaged in the practice of the law, but we are dealing with the information which respondent intended to, and, in fact, did, convey, to the general.public by *489the language employed on his cards, letter-heads, signs, and following his name in the directory — that he was an attorney-at-law, and not with respect to the information that his practice was limited to1 certain matters, as stated in his letters, which would only reach those who happened to receive them. And here it is not amiss to add that in his reply to the letter addressed to him, set out in the statement, he did not state that he was not engaged in the practice of law, and the person receiving it would naturally infer from its contents that he was, and would, if employed, institute an action for divorce.
The validity of the statute is attacked solely upon the ground that it violates § 21, article 5, of our state constitution, in that the part of the statute which respondent is charged with violating relates to a subject not expressed in its title, or that the statute embraces two subjects, or that by its title it is restricted to one class of offenders. In other words, it is contended that the body of the hill relates to persons practicing law without license, and also to those advertising or representing themselves to be lawyers when, in fact, they are not licensed, although the title only embraces persons practicing law who are not licensed, or that, by the terms of its title, it is restricted to the first class.
The provision of the constitution in question has been before this court many times for consideration, with the result that it has often been declared that it is mandatory, and legislation falling within its inhibition is ineffectual; that its purpose was to convey, by the title to a bill, information relating to proposed legislation, and to prevent the passing of laws alien to the subject as thus expressed; hut it has also been declared that this provision must he given a reasonable construction, and that legislation ger*490mane 'to the subject as expressed in the title of an act is not obnoxious to its provisions.
That which is appropriate or relevant to the subject of a bill as expressed by its title, or is a necessary incident to the object of a bill, as thus expressed, is germane. — Golden Canal Co. v. Bright, 8 Colo. 144; Frost v. Pfeiffer, 26 Colo. 338.
In this respect one test is, whether the legislation in the body of a bill is upon matters properly connected with its subject as expressed by its title, or proper to the more full accomplishment of the object so indicated. — Bd. Co. Comrs.. El Paso Co. v. Bd. Co. Comrs. Teller Co., 32 Colo. 310; Stewart v. Kinsella, 14 Minn. 524.
Our legislature has wisely provided that only those duly licensed and enrolled as attorneys shall engage in the general practice of the law in this state. This provision is for the protection of the public, and as a further means to this end, the act in question was passed. Its purpose, as expressed in its title, was to prevent persons not licensed from engaging in the practice of law. To accomplish this purpose to the full extent, it was not only appropriate and relevant to the subject of the bill as expressed in its title, but, also, a necessary incident to its object as thus indicated, to inhibit persons from representing themselves as attorneys-at-law when, in fact, they were not. We, therefore, conclude that the statute is not obnoxious to the provision of the constitution invoked.
From the admissions of the answer of respondent, he is guilty as charged in the information, and the motion for judgment on the pleadings is sustained.
This is the first case that has been brought under the act of 1905. Respondent says in his answer that he has ceased to advertise as an attorney, and will *491obey the law in the fntnre. For this reason we will not impose any penalty at this time, hut will continue the proceeding for thirty days for the purpose of allowing respondent to fully state, under oath, the extent to which he intends to obey the provisions of the act of 1905, and has obeyed it since this proceeding was instituted, and also for the purpose of permitting the petitioner, on sufficient notice to respondent, to submit for our consideration testimony touching the claim of respondent, that since filing this petition he has ceased to violate the law in question. Respondent will submit his proofs within ten days; petitioner within ten days Thereafter; respondent to reply within the ten days next succeeding.

Motion for judgment on pleadings sustained.

Decision en banc.